DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 06, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on March 06, 2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-13 and 22-24 are directed to an “apparatus” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claims 14-21 are directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One:  
Claims 1, 14 and 22 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
The claims recite estimating bio-information of an object based on a characteristic point from a pulse wave signal measured at a time that is based on time information of another characteristic point from another pulse wave signal. 
In claims 1, 14 and 22, the estimation of the bio-information based on a characteristic point from a pulse wave signal can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to observe a pulse wave signal, he/she would be able to identify a characteristic point, for example, a peak, or a second differentiation, or any feature of a pulse wave and estimate the bio-information based on such a characteristic point, for example, blood pressure can be estimated from a pulse wave velocity. There is nothing to suggest an undue level of complexity in how the type of the probe to be identified and how a reconstruction process to be selected. Therefore, a person would be able to perform the identification and selection mentally.
Prong Two: Claims 1, 14 and 22 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional steps of obtaining a first characteristic point from a first pulse wave signal and obtaining a second characteristic point from a second pulse wave signal.  These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.  The steps of obtaining characteristic points from the pulse wave signals are thus insignificant conventional extra-solution activities.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are hence directed to an abstract idea.
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the generated bio-information is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 14 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of obtaining characteristic points from the pulse wave signals amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe the extra-solution activities such as the setting, the structure or tool used for such activity (e.g. “the pulse wave sensor” – claim 2; “the user is in a stable state – claim 3; and the communication interface – claim 23);
further describe the abstract idea such as describing further data analysis including noise removal and statistical manipulation of the data (claims 4, 9-12 and 19-21);
further describe additional extra-solution activities such as detecting characteristic points (claims 5-8, 15-18 and 24);  
further describe the bio-information to be estimated (claim 13).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 18, 11, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the term “a stable state” in line 2. The term “stable” is a relative term which renders the claim indefinite. It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites in lines 5 and 9 that a reliability of the third characteristic point is compared to a threshold. It is not clear what the term “reliability” refers to. The term “reliability” refers to the quality of being trustworthy or of performing consistently well. It is not clear which aspect of the third characteristic point refers to the reliability, and what it means by either the consistent performance or the quality of being trustworthy of a characteristic point, i.e., a feature, of a pulse wave signal. The same rejection applies to claim 18 that recites substantially identical limitations.
Claim 11 recites the term “a current time” that renders the scope of the claim. It is not clear what the current time refers to. Whether it refers to the time that the processor performs the weight assignment or some other specific time point? Clarification with proper amendment is required. The same rejection applies to claim 21 that recites substantially identical limitations.
Claim 24 recites in lines 4-6 the limitation “determine a statistical value including at least one of an average value, a median value, and a mode value of the time information of the characteristic points of each user to be a time of the first characteristic point” that renders the scope of the claim indefinite. Claim 24 depends on claim 22. It is not clear how “the time information of the characteristic points of each user” to the “time information of first characteristic points obtained from a pluratliy of users”
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US 2009/0076398 A1, hereinafter Li.

Claim 1. Li teaches in FIGS.1 and 3 “an apparatus (10) for estimating bio-information” ([0020]: a CNIBP measurement system 10) comprising: 
“a processor (12)” ([0020]: a CNIBP controller 12 which controls the operation of CNIBP measurement system 10…registers and other embedded memory in a processor or other devices within CNIBP controller 12) configured to: 
“obtain a first characteristic point from a first pulse wave signal measured by a pulse wave sensor at a calibration time” ([0024]: system 10 receives a signal from a sensor which detects pulse waves in a subject; [0023]: calibration routine 15B; [0020]: recalibration routine 15A; and Abstract: the calibration condition is based upon one or more parameters of pulse waves of a subject; [0060]: FIG.3: in block 112, the reference blood pressure and the pulse wave or DPTT data are used to derive calibration information for CNIBP measurement system 10; and [0025]: CNIBP controller 12 monitors a number of features of the pulse waves…Pulse wave 20 has a systolic peak 22, a dichrotic notch 23 and a reflected wave peak 24) – the CNIBP measurement device is considered the “pulse wave sensor” as claimed; the systolic peak, the dichrotic notch and the reflected wave peak are considered the “first characteristic point” as claimed; 
“obtain a second characteristic point from a second pulse wave signal measured by the pulse wave sensor at a bio-information estimation time, based on time information of the obtained first characteristic point” (FIG.3; [0062]: in block 118 CNIBP measurements are performed using the calibration information determined in block 112;  [0063]: if block 122 determines that the recalibration condition is satisfied then method 100 loops back to perform another calibration on path 123. If block 122 discovers that the recalibration condition is not satisfied then method 100 loops back to continue performing CNIBP measurement on path 124; [0012]: the method obtains subsequent pulse wave data characterizing one or more subsequent pulse waves of the subject; and [0025]: CNIBP controller 12 monitors a number of features of the pulse waves…Pulse wave 20 has a systolic peak 22, a dichrotic notch 23 and a reflected wave peak 24) – the systolic peak, the dichrotic notch and the reflected wave peak are considered the “second characteristic point” as claimed. The subsequent pulse wave data is considered the “second pulse wave signal” as claimed, the CNIBP measurement is considered the “bio-information” as claimed. Since the CNIBP measurement is performed after the calibration/recalibration routine, when the CNIBP measurement is performed (i.e., the “bio-information estimation time” as claimed) is based on when the calibration/recalibration routine is completed, hence associated with the first pulse wave that the calibration/recalibration is based on; and 
“estimate the bio-information of an object based on the obtained second characteristic point” ([0023]: CNIBP measurement system 10 operates using the new coefficients to provide measurements of the subject’s blood pressure).  

Claim 14. Li teaches in FIGS.1 and 3 “a method of estimating bio-information” ([0060]: FIG.3 illustrates a method 100 according to the invention), the method comprising:  
“measuring a first pulse wave signal from an object at a calibration time” (Abstract: the calibration condition is based upon one or more parameters of pulse waves of a subject; [0024]: system 10 receives a signal from a sensor which detects pulse waves in a subject); 
“obtaining a first characteristic point from the first pulse wave signal” ([0023]: calibration routine 15B; [0020]: recalibration routine 15A; and Abstract: the calibration condition is based upon one or more parameters of pulse waves of a subject; [0060]: FIG.3: in block 112, the reference blood pressure and the pulse wave or DPTT data are used to derive calibration information for CNIBP measurement system 10; and [0025]: CNIBP controller 12 monitors a number of features of the pulse waves…Pulse wave 20 has a systolic peak 22, a dichrotic notch 23 and a reflected wave peak 24) – the systolic peak, the dichrotic notch and the reflected wave peak are considered the “first characteristic point” as claimed; 
 “measuring a second pulse wave signal from the object at a bio-information estimation time; obtaining a second characteristic point from the second pulse wave signal based on time information of the obtained first characteristic point” ([0063]: if block 122 determines that the recalibration condition is satisfied then method 100 loops back to perform another calibration on path 123. If block 122 discovers that the recalibration condition is not satisfied then method 100 loops back to continue performing CNIBP measurement on path 124; [0012]: the method obtains subsequent pulse wave data characterizing one or more subsequent pulse waves of the subject; and [0025]: CNIBP controller 12 monitors a number of features of the pulse waves…Pulse wave 20 has a systolic peak 22, a dichrotic notch 23 and a reflected wave peak 24) – the systolic peak, the dichrotic notch and the reflected wave peak are considered the “second characteristic point” as claimed. The subsequent pulse wave data is considered the “second pulse wave signal” as claimed, the CNIBP measurement is considered the “bio-information” as claimed. Since the CNIBP measurement is performed after the calibration/recalibration routine, when the CNIBP measurement is performed (i.e., the “bio-information estimation time” as claimed) is based on when the calibration/recalibration routine is completed, hence associated with the first pulse wave that the calibration/recalibration is based on; and 
“estimating bio-information based on the obtained second characteristic point” ([0023]: CNIBP measurement system 10 operates using the new coefficients to provide measurements of the subject’s blood pressure).  

Claims 5 and 15. Li further teaches
“detect the first characteristic point from at least one of the first pulse wave signal and a differential signal of the first pulse wave signal by using a characteristic point detection algorithm” ([0020]: CNIBP controller 12 executes computer software instructions or recalibration detection software 15A; and [0025]: CNIBP controller 12 monitors a number of features of the pulse waves…Pulse wave 20 has a systolic peak 22, a dichrotic notch 23 and a reflected wave peak 24) – the computer software instruction for monitoring a number of features of the pulse waves including the systolic peak, a dichrotic notch and a reflected wave peak that are considered as the first characteristic point as applied in claim 1 is considered the “characteristic point detection algorithm” as claimed.

Claims 6 and 16. Li further teaches that processor is further configured to: 
“obtain a representative waveform from the first pulse wave signal; and obtain the first characteristic point from the obtained representative waveform” (FIG.2: a plot of a pulse signal; and [0025]: CNIBP controller 12 monitors a number of features of the pulse waves…Pulse wave 20 has a systolic peak 22, a dichrotic notch 23 and a reflected wave peak 24).  

Claims 7 and 17. Li further teaches that the processor is further configured to: 
“obtain an amplitude, corresponding to a time of the first characteristic point, as the second characteristic point from the second pulse wave signal” ([0026]: pulse wave 20 as a number of features; and [0027]: a second feature of pulse wave 20 is the height of systolic peak, or “pulse amplitude”, 22. In FIG.2 the pulse amplitude is indicated by arrow 28).  

 	 Claim 13. Li further teaches that the bio-information comprises 
“at least one of blood pressure, vascular compliance, cardiac output, total peripheral resistance, and vascular age” ([0002]: this invention relates to apparatus for continuous non-invasive blood pressure (CNIBP) measurement).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Aiki et al., US 2008/0055069 A1, hereinafter Aiki.

Claim 2. Li teaches all the limitations of claim 1.
Li does not teach that the pulse wave sensor including a light source configured to emit light toward the object, and a detector configured to detect light reflected by or scattered from the object.  
However, in an analogous pulse wave sensor field of endeavor, Aiki teaches that the pulse wave sensor including 
“a light source configured to emit light toward the object, and a detector configured to detect light reflected by or scattered from the object” (]0079]: a pulse wave sensor 9 including a light-emitting element LD1 and a light sensitive element PD1 is provided; and [0080]: this pulse sensor 9 irradiates subcutaneous blood vessels with infrared beams generated by the light-emitting element LD1, detects changes in the intensity of scattered light from the blood vessel due to changes in the blood stream by the light-sensitive element PD1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the pulse wave sensor of Li employ such features of comprising “a light source configured to emit light toward the object, and a detector configured to detect light reflected by or scattered from the object” as taught in Aiki for the advantage of providing detailed configuration of a conventional pulse wave sensor which ”estimates the pulse and the pulse wave from the cycle of changes in its intensity”, as suggested in Aiki, [0080].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shay et al., US 2019/0282106 A1, hereinafter Shay.

Claim 3. Li teaches all the limitations of claim 1, including the first pulse wave signal measured during the calibration routine (Li: [0020], [0023] and [0025]).
Li does not teach that the first pulse wave signal is measured by the pulse wave sensor while a user is in a stable state.  
However, in an analogous blood pressure measurement calibration field of endeavor, Shay teaches that
“the first pulse wave signal is measured by the pulse wave sensor while a user is in a stable state” ([0026]: one of the categories indicates that the user has been at a low level of activity for a given period of time (i.e., “at rest”)…the processor transitions to calibration mode when the activity sensor data is categorized as “at rest”).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the first pulse wave signal measured by the pulse wave sensor of Li employ such a feature of being “measured by the pulse wave sensor while a user is in a stable state” as taught in Shay for the advantage of performing a calibration at a proper state that is known to be necessitated for a more accurate monitoring of cardiovascular health.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Oka et al., US 2002/0147401 A1, hereinafter Oka.

Claim 4. Li teaches all the limitations of claim 1, including the first pulse wave signal and the second pulse wave signal (Li: Abstract and [0012]).
Li does not teach preprocessing of at least one of removing noise from the first pulse wave signal or the second pulse wave signal, and correcting the first pulse wave signal or the second pulse wave signal.  
However, in an analogous pulse wave signal processing field of endeavor, Oka teaches 
“preprocessing of at least one of removing noise from the first pulse wave signal or the second pulse wave signal, and correcting the first pulse wave signal or the second pulse wave signal” ([0063]: a noise removing means 152 subjects the first pressure-pulse-wave signal SM1 supplied from the optimum element A, to a digital filter, and thereby removes noise from the first signal SM1, so as to extract the brachial-artery pressure pulse wave BAP produced by the brachial artery).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Li employ such a feature of performing “preprocessing of at least one of removing noise from the first pulse wave signal or the second pulse wave signal, and correcting the first pulse wave signal or the second pulse wave signal” as taught in Oka for the advantage of enhancing the quality of the pulse wave signal, such as to “extract a brachial-artery pressure pulse wave BAP from which noise has been removed”, as suggested in Oka, [0063].

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Misharin et al., US 2021/0219855 A1, hereinafter Misharin.

Claims 9 and 19. Li teaches all the limitations of claim 1, Li does not teach that the processor is further configured to: obtain characteristic points at each of a plurality of times from the first pulse wave signal; and obtain a statistical value including at least one of an average value, a median value, and a mode value of the obtained characteristic points at each of the plurality of times, as the first characteristic point.  
However, in an analogous pulse wave signal processing field of endeavor, Misharin teaches
“obtain characteristic points at each of a plurality of times from the first pulse wave signal; and obtain a statistical value including at least one of an average value, a median value, and a mode value of the obtained characteristic points at each of the plurality of times, as the first characteristic point” ([0156]: A pulse wave velocity value was obtained by dividing the said distance by the said time interval duration…The computations described above can be performed (e.g., repeated) for more than one heartbeat and pulse wave velocity values obtained for multiple heartbeats can be used to obtain one or more statistics related to the pulse wave velocity characteristic of the cardiovascular system of a person (for example, an average value of those pulse wave velocity values can be obtained; and [0157]: The procedure of calculating a PWV value based on a signal heartbeat described above can be done/repeated for a number of other heart beats. Statistical calculations can be performed using the PWV values obtained for a number of heartbeats with a goal…As an example of such calculations, one can calculate an average value). 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Li employ such a feature of “obtain characteristic points at each of a plurality of times from the first pulse wave signal; and obtain a statistical value including at least one of an average value, a median value, and a mode value of the obtained characteristic points at each of the plurality of times, as the first characteristic point” as taught in Misharin for the advantage of “obtaining the PWV values for a number of heartbeats with a goal, for example, to obtain a PWV value which is less affected by random heartbeat-to-heartbeat variations of the pulse wave velocity arising, for example, due to (random) noise in the ALT data”, as suggested in Misharin, [0157]..

Claims 10 and 20. Li and Misharin combined teaches all the limitations of claim 9.
Li does not teach that the processor is further configured to: calculate the statistical value by assigning a weight to the characteristic points at each of the plurality of times.  
However, in an analogous pulse wave signal processing field of endeavor, Misharin teaches
“calculate the statistical value by assigning a weight to the characteristic points at each of the plurality of times” ([0157]: The procedure of calculating a PWV value based on a signal heartbeat described above can be done/repeated for a number of other heart beats. Statistical calculations can be performed using the PWV values obtained for a number of heartbeats with a goal…As an example of such calculations, one can calculate an average value (e.g., an arithmetic average or a weighted average)) – a weighted average assigns a weight to the values being averaged.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Li employ such a feature of “calculate the statistical value by assigning a weight to the characteristic points at each of the plurality of times” as taught in Misharin for the advantage of “obtaining the PWV values for a number of heartbeats with a goal, for example, to obtain a PWV value which is less affected by random heartbeat-to-heartbeat variations of the pulse wave velocity arising, for example, due to (random) noise in the ALT data”, as suggested in Misharin, [0157].

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Misharin, as applied to claims 10 and 20, respectively, further in view of Ohama et al., US 2004/0002659 A1, hereinafter Ohama.

Claims 11 and 21. Li and Misharin combined teaches all the limitations of claim 9.
Neither Li nor Misharin teaches that the weight is assigned to the characteristic points at each of the plurality of times based on a time difference between a current time and each of the plurality of times.  
However, Li and Misharin combined teaches assigning weight to the components to be averaged (Misharin: [0157]), and how the weights are assigned is considered a design choice depending on the nature of the components and the objective of the statistical analysis. One may choose to assign higher weight to the component that carries a feature that is more similar to a reference, and such a feature may be a characteristic of the component or a parameter associated with the component. For example, in an analogous pulse wave signal processing filed of endeavor, Ohama teaches such a weight assignment in [0015]: as the cuff pressure at the time of detecting the pulse wave is closer to the corresponding average blood pressure (a different between them is smaller), the amplitude of the pulse wave is larger (the S/N ratio is larger and the error is smaller), and the weight is increased. 
Considering that the average blood pressure being the reference value, Ohama teaches that the weight is assigned based on the difference between the component and the reference value, which is considered equivalent to the claimed feature of the weight being assigned based on a time difference. 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Li employ such a feature of “assign the weight to the characteristic points at each of the plurality of times based on a time difference between a current time and each of the plurality of times” as taught in Ohama for the advantage of increasing the weight for the component that has a smaller difference to the reference so that a value with less error affects effectively the calculation in the calculation to improve the accuracy of the estimation, as suggested in Misharin, [0015].

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Misharin, as applied to claim 9, further in view of Pantelopoulos et al., US 2017/0209044 A1, hereinafter Pantelopoulos.

Claim 12. Li and Misharin combined teaches all the limitations of claim 9.
Neither Li nor Misharin teaches that the processor is further configured to: determine valid characteristic points by excluding an outlier from the characteristic points at each of the plurality of times; and obtain a statistical value of the determined valid characteristic points as the first characteristic point.  
Excluding an outlier is a well-known statistical practice for data analysis.
For example, in an analogous pulse wave signal processing field of endeavor, Pantelopoulos teaches an outlier removal in [0042]: the method further includes removing data of at least one outlier pulse wave form from the normalized pulse waveform data before aggregating the pluratliy of pulse waveforms; and [0043]: removing data of at least one outlier pulse waveform includes:…identifying the at least one outlier pulse waveform by comparing the user’s pulse waveforms to the one or more pulse waveform templates, and removing data of the at least one outlier pulse wave.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Li employ such a feature of removing the outlier when obtaining statistical value associated with the pulse wave signal as taught in Pantelopoulos for the advantage well-known in the field of art of reducing the variance of the data and improving the accuracy. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee et al., US 2018/0199822 A1, hereinafter Lee.

Claim 22. 1. Li teaches in FIGS.1 and 3 “an apparatus (10) for estimating bio-information” ([0020]: a CNIBP measurement system 10), the apparatus comprising: 
“a pulse wave sensor configured to measure a pulse wave signal from an object” ([0024]: system 10 receives a signal from a sensor which detects pulse waves in a subject); and 
“a processor (12)” ([0020]: a CNIBP controller 12 which controls the operation of CNIBP measurement system 10…registers and other embedded memory in a processor or other devices within CNIBP controller 12) configured to: 
“obtain a second characteristic point from the pulse wave signal based on time information of first characteristic points obtained from a plurality of users” (FIG.3; [0062]: in block 118 CNIBP measurements are performed using the calibration information determined in block 112;  [0063]: if block 122 determines that the recalibration condition is satisfied then method 100 loops back to perform another calibration on path 123. If block 122 discovers that the recalibration condition is not satisfied then method 100 loops back to continue performing CNIBP measurement on path 124; [0012]: the method obtains subsequent pulse wave data characterizing one or more subsequent pulse waves of the subject; [0023]: calibration routine 15B; [0020]: recalibration routine 15A; and Abstract: the calibration condition is based upon one or more parameters of pulse waves of a subject; [0060]: FIG.3: in block 112, the reference blood pressure and the pulse wave or DPTT data are used to derive calibration information for CNIBP measurement system 10 and [0025]: CNIBP controller 12 monitors a number of features of the pulse waves…Pulse wave 20 has a systolic peak 22, a dichrotic notch 23 and a reflected wave peak 24) – the systolic peak, the dichrotic notch and the reflected wave peak are considered the “second characteristic point” as claimed. The subsequent pulse wave data is considered the “second pulse wave signal” as claimed, the CNIBP measurement is considered the “bio-information” as claimed. Since the CNIBP measurement is performed after the calibration/recalibration routine, when the CNIBP measurement is performed (i.e., the “bio-information estimation time” as claimed) is based on when the calibration/recalibration routine is completed, hence associated with the first pulse wave that the calibration/recalibration is based on;; and 
“estimate the bio-information of the object based on the obtained second characteristic point” ([0023]: CNIBP measurement system 10 operates using the new coefficients to provide measurements of the subject’s blood pressure).  

Li does not teach that the first characteristic point is a pluratliy of points obtained from a plurality of users.
However, in an analogous pulse wave signal based blood pressure measurement field of endeavor, Lee teaches 
“a pluratliy of points obtained from a plurality of users” ([0011]: a blood pressure measurement device which includes means for sampling and storing photoplethysmography signals and electrocardiosignals from plural different subjects…and calculating a time interval between an electrocardiosignal feature point and a photoplethysmography signal feature point of each of the different subjects).
Hence, plural different subjects each having a PPG signal feature point is considered “first characteristic points obtained from a pluratliy of users” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Li employ such a feature of obtaining a pluratliy of points obtained from a plurality of users as taught in Lee for the advantage of setting a non-bias reference considering parameters from multiple users rather than a single subject. 

Claim 23. Li and Lee combined teaches all the limitations of claim 22.
Li further teaches
“a communication interface configured to receive the time information of the first characteristic points from an external calibration device” ([0023]: CNIBP controller 12 uses a reference blood pressure based upon a signal from blood pressure detecting means 17 to calibrate CNIBP measurement system 10; FIG.1: the external calibration device 17 is communicated to the CNIBP module vial the control 12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793